MEMORANDUM **
Carlos Enrique Portillo-Quiroz appeals from the 21-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Portillo-Quiroz contends that his above-Guidelines range sentence is unreasonable because the district court did not give sufficient weight to the Guidelines range relative to other factors enumerated in 18 U.S.C. § 3553(a). We conclude that the *147district court properly considered the Guidelines range as a factor among all of the § 3553(a) factors, and that the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 993-95 (9th Cir.2008) (en banc); see also United States v. Mohamed, 459 F.3d 979, 988-89 (9th Cir. 2006).
In accordance with United States v. Rivera-Sanehez, 222 F.3d 1057, 1062 (9th Cir. 2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)(2)).
AFFIRMED; REMANDED with instructions to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.